Woods, J.,
delivered the opinion of the court.
Sections 4144, 4145 and 4146, code 1892, are quite independent of and distinct from § 4147, under which this bill was exhibited. We must assume that the board of supervisors in each county wherein is situated a sixteenth section of land, or a part of such section, or another section or part of another section taken in lieu of any sixteenth or part thereof, reserved for the support of township schools, has complied with the requirements of the three first-named sections; but we do not believe that the fruits of such compliance are to be fully averred in the bills filed to establish and confirm the title to such lands. We do not think it requisite that the abstract contemplated in § 4145, in whole or in part, must be *804set out in the suits .that may be thought by the board of supervisors to be necessary to be brought under § 4147. The making of the investigations to ascertain the true condition of the title to sixteenth section lands, and of abstracts of title thereto, is not a condition precedent to suit; but such investigations and abstracts are for the information of the people at large, as well as for the board of supervisors, as to the condition of the titles to such lands.
The bill adequately deraigns the title of complainant when it avers the reservation of title by the government of the United States to such lands for school purposes, and charges that the legal title remains in the United States, and that there is a public trust in said lands for the support of schools in the township in which the lands are to be found. That the state, and the agencies of its creation to that end, may manage such lands, and execute the public trust therein, is not disputable, and this suit is merely an attempt by an agency of the state to more effectually manage the school-lands and carry out the trust created.
It was not necessary for complainant, in its bill, to make deraignment of respondents’ claim of title. The bill does aver that the defendants are in possession of, and claim title in fee-simple to, the land, and that such possession and claim cast a cloud upon the title to the land, and render them unavailable for the carrying out of the trust, and this is sufficient averment. Indeed, it may readily be conceived that this is all that complainant could aver, for the investigations as to the condition of the title, as disclosed by the examination of the deed records, may have shown nothing more. It is manifestly not true that the complainant is in position to state the particulars of the claim of title made by defendants equally as readily and as fully as could the defendants themselves.
There is no misjoinder of parties in the case, as now presented by the bill. It is charged that the defendants are in possession of the entire section of laud, and that they are *805claiming title in fee-simple thereto. Misjoinder is not predicable of the bill, on this averment, and this is the only question, ou this point, now before us.

Affirmed.